Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claims 1, 3-9, and 12-15 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 3-9 and 12-15 are dependent on Claim 1. Regarding Claim 1, Kersting (DE 102015107354 A1) teaches the first element of the claim, hereinafter (1a) but does not teach the remaining four claim elements, hereinafter (1b), (1c), (1d), and (1e), respectively. Yoo (US 20130081785 A1) teaches (1b); Aigner (US 20040190985 A1 I) teaches (1c); Jeong (KR 101694058 B1 I) teaches (1e); the prior art does not teach or suggest (1d). Kersting teaches
(1a), an air flow regulating device for an air inlet of a motor vehicle front-end module comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (Figure 1, Reference Characters 11 and 12, below; Paragraph 36: “According to the invention, the closure device is used for regulating an air inlet to the radiator, wherein in the opened state the closure device 10 allows the air inlet to the radiator to supply, for example, an engine of the motor vehicle with fresh air and/or air conditioning the vehicle interior, and wherein in the closed state, the closure device prevents the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Kersting)
As indicated above, Kersting does not teach (1b). Yoo teaches
(1b), that a link rigidly interconnects the plurality of shutter flaps wherein a movement of the link ensures simultaneous rotation of the plurality of shutter flaps (Paragraph 0009: “…the active air flap apparatus…is configured to include a duct fixedly mounted on a front end module of a vehicle, a plurality of air flaps rotatably coupled to the duct through a linkage…”).
As indicated above, Kersting does not teach (1c). Aigner teaches
(1c), a housing attached to the supporting frame to define a recess for receiving an electronic detection component (Aigner Figure 1, below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Aigner

As indicated above, Kersting does not teach (1e). Jeong teaches
(1e), a radiator grille wherein the plurality of shutter flaps contact the radiator grille when the shutter flaps are in the open position (Jeong Claim 3: “…a flap fixing mechanism provided in the radiator grille and the air flap to contact the air flaps...”).
As indicated above, Kersting does not teach (1d). The prior art does not teach or suggest
(1d), a radiator grille, wherein the link has a rectangular shape and the housing is arranged inside a cavity in the rectangular shape such that the housing does not hinder the movement of the link to rotate the plurality of shutter flaps. The closest reference, again Yoo, teaches a link with a rectangular shape (in cross-section, Yoo Figure 4, Reference Character 22, below) but does not teach a cavity in the rectangular shape that contains a housing.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Yoo
Claim 10 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 10. Regarding Claim 10, Pickl (US 20150321547 A1 I) teaches the first, second, and sixth elements of the claim, hereinafter (10a), (10b), and (10f) respectively, but does not teach the third, fourth, fifth, seventh, or eighth elements, hereinafter (10c), (10d), (10e), (10g), or (10h) respectively. Kersting (DE 102015107354 A1) teaches (10c) and (10e); Yoo (US 20130081785 A1) teaches (10d); Jeong (KR 101694058 B1 I) teaches (10h); the prior art does not teach or suggest (10g). Pickl teaches
(10a), a motor vehicle comprising a radiator grille (Paragraph 0007: “According to one aspect of the present invention, a vehicle, in particular a motor vehicle, includes a vehicle front having a front end provided with an air inlet in communication with an air duct…” and “Disposed in the cooling-air duct is a radiator…”);

(10f), plurality of shutter flaps extending the line of the radiator grille when the shutter flaps are in the open position (Paragraph 0010: “According to another advantageous feature of the present invention, the air inlet can be sized to extend to an area of a radiator grille or to extend to an area of the front end in close vicinity of the radiator grille.”).
As indicated above, Pickl does not teach (10c) or (10e). Kersting teaches
(10c), a regulating device comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (see (1a), above);
(10e), a recess for receiving an electronic detection component (see (1c), above).
As indicated above, Pickl does not teach (10d). Yoo teaches
(10d), that a link rigidly interconnects the plurality of shutter flaps wherein a movement of the link ensures simultaneous rotation of the plurality of shutter flaps (see (1b), above).
As indicated above, Pickl does not teach (10h). Jeong teaches
(10h), the plurality of shutter flaps contact the radiator grille when the shutter flaps are in the open position (see (1e), above).
As indicated above, Pickl does not teach (10g). The prior art does not teach or suggest
 (10g), wherein the link has a rectangular shape and the housing is arranged inside a cavity in the rectangular shape such that the housing does not hinder the movement of the link to rotate the plurality of shutter flaps (see (1d), above).

Claim 11 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 11. Regarding Claim 11, Kersting (DE 102015107354 A1) teaches the first and third elements of the claim, hereinafter (11a) and (11c), respectively but does not teach the second or fourth through seventh elements, hereinafter (11b), (11d), (11e), (11f), and (11g), respectively. Yoo (US 20130081785 A1) teaches (11b); Schoning et al. (US 20160368367 A1 I) (hereinafter “Schoning”) teaches (11d); Asano (US 20140102817 A1 I) teaches (11e); Jeong (KR 101694058 B1 I) teaches (11g); the prior art does not teach or suggest (11f). Kersting teaches
(11a), an air flow regulating device for an air inlet of a motor vehicle front-end module, the air flow regulating device comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (see (1a), above);
(11c), a housing attached to the supporting frame to define a recess for receiving an electronic detection component arranged between two of the plurality of shutter flaps (see (1c), above).
As indicated above, Kersting does not teach (11b). Yoo teaches
(11b), a link rigidly interconnects the plurality of shutter flaps wherein a movement of the link ensures simultaneous rotation of the plurality of shutter flaps (see (1b), above).
As indicated above, Kersting does not teach (11d). Schoning teaches
(11d), an actuator arranged between the two shutter flaps, near the electronic detection component and in the center of the air flow regulating device (Schoning Figure 4, below; Paragraph 0052: “Thereby, it can be recognized that the closing device 10 according to the invention and particularly the support element 12 are configured for the acceptance of an 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Schoning
As indicated above, Kersting does not teach (11e). Asano teaches
(11e), the actuator being configured to control the position of the shutter flaps (Asano Paragraph 0025: “In further detail, the grille shutter apparatus 10 is configured with the shutter mechanism including plural movable fins and an actuator driving the shutter mechanism 12 so that the shutter mechanism 12 opens and closes.”).
As indicated above, Kersting does not teach (11g). Jeong teaches
(11g), that the plurality of shutter flaps contact the radiator grille when the shutter flaps are in the open position (see (1c), above).
As indicated above, Kersting does not teach (11f). The prior art does not teach or suggest

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618